Name: 2007/780/EC: Council Decision of 26 November 2007 amending Decision 2003/17/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  European Union law;  world organisations;  marketing;  means of agricultural production
 Date Published: 2007-12-01

 1.12.2007 EN Official Journal of the European Union L 314/20 COUNCIL DECISION of 26 November 2007 amending Decision 2003/17/EC on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (Text with EEA relevance) (2007/780/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 16(1) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 16(1) thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (3), and in particular Article 23(1) thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (4), and in particular Article 20(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Decision 2003/17/EC (5) provides that for a limited period field inspections carried out in third countries on seed-producing crops of certain species are considered as equivalent to field inspections carried out in accordance with Community legislation and that seed of certain species produced in third countries is considered as equivalent to seed produced in accordance with Community legislation. (2) It appears that those field inspections continue to afford the same guarantees as those carried out by the Member States. Those field inspections should therefore continue to be considered as equivalent. (3) As Decision 2003/17/EC will expire on 31 December 2007, the period for which equivalence is recognised under that Decision should be extended. It appears desirable to limit that period to five years. (4) Decision 2003/17/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2003/17/EC, 31 December 2007 shall be replaced by 31 December 2012. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 November 2007. For the Council The President J. SILVA (1) OJ 125, 11.7.1966, p. 2298. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ 125, 11.7.1966, p. 2309. Directive as last amended by Commission Directive 2006/55/EC (OJ L 159, 13.6.2006, p. 13). (3) OJ L 193, 20.7.2002, p. 12. Directive as last amended by Directive 2004/117/EC. (4) OJ L 193, 20.7.2002, p. 74. Directive as last amended by Directive 2004/117/EC. (5) OJ L 8, 14.1.2003, p. 10. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).